      Case 2:18-cr-00243-MHT-SRW Document 691 Filed 01/15/21 Page 1 of 3



    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )         CRIMINAL ACTION NO.
        v.                               )           2:18cr243-MHT
                                         )                (WO)
ROBERT REYNOLDS, JR.                     )

                                       ORDER

       Upon    consideration        of    defendant       Robert    Reynolds,

Jr.’s motion for compassionate release (doc. no. 665),

the      response       of    the        government,        and     defendant

Reynolds’s       reply,      it   is     ORDERED    that    the    motion   is

denied.

                                        ***

       Reynolds      sought       compassionate          release    under   18

U.S.C. § 3582(c)(1), which authorizes a court to modify

a     term    of    imprisonment             in   only    certain     limited

circumstances.         As relevant here, it states:

       “[T]he court, ... upon motion of the defendant
       after the defendant has fully exhausted all
       administrative rights to appeal a failure of
       the Bureau of Prisons to bring a motion on the
       defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of
       the defendant's facility, whichever is earlier,
       may reduce the term of imprisonment (and may
   Case 2:18-cr-00243-MHT-SRW Document 691 Filed 01/15/21 Page 2 of 3




       impose a term of probation or supervised
       release with or without conditions that does
       not exceed the unserved portion of the original
       term of imprisonment), after considering the
       factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds
       that—

             (i) extraordinary and compelling              reasons
             warrant such a reduction; ...

       and that such a reduction is consistent with
       applicable policy statements issued by the
       Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).             By using the word “may,”

the statute vests courts with discretion as to whether

to grant a reduction even if the stated conditions are

met.    Additionally,      it    requires    that    the   exercise      of

that    discretion    be   informed     by    consideration     of      the

factors in 18 U.S.C. § 3553(a) to the extent they are

relevant.

       The   court   finds      that   the    18    U.S.C.   § 3553(a)

factors      weigh   against      Reynolds’s        sentence-reduction

request.       Reynolds    has    served     only    approximately       30

months of his 120-month sentence for offenses including

possession of firearm in relation to a drug-trafficking

crime.       When he was arrested, two rifles with loaded
     Case 2:18-cr-00243-MHT-SRW Document 691 Filed 01/15/21 Page 3 of 3




high-capacity magazines were found in the car he was

driving.          See     18     U.S.C.      § 3553(a)(2)(A),         (C).

Furthermore,       although     Reynolds      has   health    conditions

which put him at elevated risk of serious complications

from COVID-19, the evidence shows that he has already

been infected and recovered from COVID-19, that he has

and continues to receive regular medical care for his

health     conditions      in   prison,      including    treatment        at

hospitals and by specialists outside the prison, and

that his condition is stable.                Therefore, there is no

indication       that    reducing      his     sentence      would    help

provide medical care in the most effective manner.                        See

18    U.S.C.    § 3553(a)(2)(D).           Accordingly,       the    court

exercises its discretion to deny the motion.

      DONE, this the 15th day of January, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
